1 So. 3d 1191 (2009)
Richard RIGHTMIRE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-2144.
District Court of Appeal of Florida, First District.
February 5, 2009.
Richard Rightmire, pro se, for Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
*1192 PER CURIAM.
Richard Rightmire challenges an order denying his motion for return of property seized during a criminal investigation. The trial court properly denied the motion as Rightmire's appeal of his judgment of conviction was pending; however, now that the direct appeal has been resolved, Rightmire v. State, 987 So. 2d 83 (Fla. 1st DCA 2008), we now remand the case to the trial court below to reconsider the motion. See Davies v. State, 934 So. 2d 606 (Fla. 5th DCA 2006).
REMANDED.
VAN NORTWICK and PADOVANO, JJ., and LAWRENCE, JR., L. ARTHUR, Senior Judge, concur.